—Appeal by the de*501fendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered May 20, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement authorities.
Ordered that the judgment is affirmed.
All of the statements made by the defendant before he was advised of and knowingly waived his Miranda rights (see, Miranda v Arizona, 384 US 436) were made in a non-custodial context. Thus, the statements were admissible (see, People v Steed, 222 AD2d 536; People v Lovette, 212 AD2d 639; People v Edwards, 124 AD2d 818).
The defendant’s remaining contentions are without merit. Bracken, Acting P. J., O’Brien, Santucci and McGinity, JJ., concur.